DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements (IDSs), submitted February 2, 2022 and September 8, 2022, have been received and considered by the Examiner. 

Claim Objections
Claim 1 is objected to because of the following informalities:  line 4 recites “a first and second half-cell chamber recited by a membrane”.  This limitation may read better as “a first half-cell chamber and a second half-cell chamber separated by a membrane”.  Appropriate correction is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Amendola (US 6,497,973) (on the February 2, 2022 IDS).
Regarding claim 1, Amendola teaches a redox flow battery (electrochemical cell utilizing boron redox) comprising at least one electrochemical cell in fluid communication with a balancing cell {col. 12, lines 45-47 [Wingdings font/0xE0] the electrochemical cell using boron redox may have recharging cell (5) (corresponds to a balancing cell)}, said balancing cell comprising: 
a first and second half-cell chamber separated by a membrane (permiselective membrane separates the cells cathode and anode sides; Figs. 1-2 and 6; column 2, line 58 - column 3, line 17; column 9, lines 24-67; column 14, lines 36-54), 
wherein the first half-cell chamber comprises a first electrode in contact with a first aqueous electrolyte of the redox flow battery {the permiselective membrane separates the cell’s cathode and anode sides, with the anode (first electrode) in contact with the anode electrolyte (first electrolyte) that can be aqueous as in equations 11 and 12; Figs. 1-2 and 6; column 2, line 58 - column 3, line 17; column 9, lines 24-67; column 14, lines 36-54}; and 
wherein the second half-cell chamber comprises a second electrode in contact with a second aqueous electrolyte (the second half-cell chamber is in contact with or comprises a catholyte; equations 11 and 12; Figs. 1, 2, and 6; column 2, line 58 - column 3, line 17; column 9, lines 24-67; column 14, lines 36-54; the catholyte is stored in a tank outside of the balancing cell; col. 13, lines 60-62), said second electrode comprising a catalyst for the generation of O2 (oxygen is produced by the cathode and may use a catalyst like a metal hydride or soft metals like indium; Fig. 6; column 14, lines 36-54; column 15, line 50 - column 16, line 6); and wherein the membrane comprises: (1) a negatively charged ionomer (anionic membrane; col. 2, lines 59-60), (2) a positively charged ionomer (cationic membrane; col. 2, line 60), (3) a bipolar membrane (col. 2, line 60).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724